Citation Nr: 1328567	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for intervertebral disc syndrome with degenerative 
disc disease of the lumbar spine from April 11, 2012.

2.  Entitlement to a separate compensable evaluation for 
post-surgical scarring associated with intervertebral disc 
syndrome with degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 
percent for radiculopathy of the right lower extremity from 
November 30, 2011 to June 14, 2013.

4.  Entitlement to a disability rating in excess of 20 
percent for radiculopathy of the left lower extremity from 
November 30, 2011 to June 14, 2013.

5.  Entitlement to a disability rating in excess of 40 
percent for radiculopathy of the right lower extremity from 
June 14, 2013.

6.  Entitlement to a disability rating in excess of 40 
percent for radiculopathy of the left lower extremity from 
June 14, 2013.

7.  Entitlement to an effective date earlier than April 11, 
2012, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
October 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a 10 percent 
disability rating for lumbosacral strain and increased the 
disability ratings for radiculopathy of the left and right 
lower extremities, from 0 to 10 percent each, effective 
January 17, 2007, the date of claim.

In a January 2012 rating decision, the RO increased the 
disability ratings for radiculopathy of the left and right 
lower extremities, from 10 to 20 percent each, effective 
November 30, 2011.  

In an April 2012 rating decision, the RO increased the 
disability rating for the lumbar spine disability from 10 to 
60 percent, effective April 11, 2012.  

In November 2012, the Board granted a 20 percent disability 
rating for intervertebral disc syndrome with degenerative 
disc disease, lumbar spine, prior to April 11, 2012, and 
separate 20 percent disability ratings for radiculopathy of 
the right and left lower extremities, prior to November 30, 
2011.  The Board remanded the claim for a rating higher than 
60 percent for intervertebral disc syndrome with 
degenerative disc disease, lumbar spine, from April 11, 
2012, as well as the claims for higher ratings for right and 
left lower extremity radiculopathy from November 30, 2011, 
for additional development.  

During the pendency of this appeal, by a rating decision in 
June 2013, the RO increased the Veteran's disability ratings 
for right and left lower extremity radiculopathy to 40 
percent, respectively, effective June 14, 2013.  

Because these increased ratings do not represent a grant of 
the maximum benefits allowable, the issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 
Accordingly, the issues have been framed as listed on the 
title page. 

This matter also comes from a July 2012 rating decision that 
implemented a July 2012 Board decision and granted a TDIU, 
effective April 11, 2012.  In July 2013 correspondence, the 
Veteran indicated that he did not agree with the effective 
date of the grant of a TDIU, and asserted that TDIU should 
be granted effective January 2007, the date of claim for 
increased disability ratings for the lumbar spine disability 
and the right and left lower extremity radiculopathies.

The issue of entitlement to an effective date earlier than 
April 11, 2012, for the grant of a TDIU, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  As of April 11, 2012, intervertebral disc syndrome with 
degenerative disc disease of the lumbar spine has not been 
manifested by unfavorable ankylosis of the entire spine.

2.  From June 14, 2013, intervertebral disc syndrome with 
degenerative disc disease of the lumbar spine is manifested 
by a painful surgical scar that does not exceed six square 
inches, is not unstable, and has not been determined to 
cause limited function.

3.  From November 30, 2011 to June 14, 2013, the Veteran's 
radiculopathy of the right and left lower extremities was 
manifested by no more than moderate incomplete paralysis.

4.  From June 14, 2013, the Veteran's radiculopathy of the 
right and left lower extremities was manifested by no more 
than moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  As of April 11, 2012, the criteria for entitlement to an 
evaluation in excess of 60 percent for intervertebral disc 
syndrome with degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A § 1155, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237-5243 (2012).

2.  From June 14, 2013, the criteria for a separate 10 
percent evaluation, but no higher, for a painful surgical 
scar, have been met.  38 U.S.C.A § 1155, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7801-7805 (in effect prior to October 23, 2008).

3.  From November 30, 2011 to June 14, 2013, the criteria 
for a disability rating higher than 20 percent for 
radiculopathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 4.3, 4.31, 4.124, 4.124a, Diagnostic Code 8520 
(2012).

4.  From November 30, 2011 to June 14, 2013, the criteria 
for a disability rating higher than 20 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 4.3, 4.31, 4.124, 4.124a, Diagnostic Code 8520 
(2012).

5.  From June 14, 2013, the criteria for a disability rating 
higher than 40 percent for radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.31, 4.124, 
4.124a, Diagnostic Code 8520 (2012).

6.  From June 14, 2013, the criteria for a disability rating 
higher than 40 percent for radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.31, 4.124, 
4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the 
claims submitted, the division of responsibilities in 
obtaining evidence, and assistance in developing evidence, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The notice requirements were accomplished in letters sent in 
January 2007, August 2007, June 2008, November 2008, and 
July 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  The letters also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in Dingess v. 
Nicholson, 19 Vet App 473 (2006).  Additionally, the claims 
were readjudicated in the June 2013 supplemental statement 
of the case.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment records, Social Security 
Administration (SSA) records, Virtual VA file, and private 
and VA treatment records have been obtained.  In addition, 
the Veteran has been provided with VA examinations in 
connection with the claims herein decided.  As the 
examination reports contains pertinent medical history and 
findings, to include those pertaining to the rating 
criteria, the Board finds that the reports are adequate to 
decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007).

The Veteran has not indicated that there are any additional 
records that VA should seek to obtain on his behalf.  
Therefore, the Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the Veteran's claims, and no further assistance to develop 
evidence is required.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2012).  To evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where the appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established and increase in 
disability rating is at issue, present level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The Veteran is presumed to be seeking the 
maximum benefit allowed by law and regulation.  AB v. Brown, 
6 Vet. App. 35, (1993).  The Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Thus, the analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court clarified that although pain may be a cause or 
manifestation of functional loss, limitation of motion due 
to pain is not necessarily rated at the same level as 
functional loss where motion is impeded.  See Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 
Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 
421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Instead, the Mitchell Court explained that pursuant 
to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations 
of functional loss include decreased or abnormal excursion, 
strength, speed, coordination, or endurance (38 C.F.R. §§ 
4.40), as well as less or more movement than is normal, 
weakened movement, excess fatigability, and pain on movement 
(as well as swelling, deformity, and atrophy) that affects 
stability, standing, and weight-bearing (38 C.F.R. § 4.45).  
Thus, functional loss caused by pain must be rated at the 
same level as if the functional loss were caused by any of 
the other factors cited above.  In evaluating the severity 
of a joint disability, VA must determine the overall 
functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful 
motion, are not limited to arthritis and must be considered 
when raised by the claimant or when reasonably raised by the 
record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  When considering whether 
lay evidence is competent the Board must determine, on a 
case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Disabilities of the lumbar spine (other than intervertebral 
disc syndrome when evaluated on the basis of incapacitating 
episodes) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 
27, 2003), now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2012).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
affected area of the spine, and they "are meant to encompass 
and take into account the presence of pain, stiffness, or 
aching, which are generally present when there is a 
disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Under Diagnostic Codes 5235-5242, ratings in excess of 40 
percent are allowed for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent) and for unfavorable 
ankylosis of the entire spine (100 percent).  Any associated 
objective neurological abnormalities including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately from orthopedic manifestations under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a (2012), Note 
(1). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a (2012), 
Note (5). 

Under the criteria governing disabilities of the lumbar 
spine, intervertebral disc syndrome is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a (2012).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Note (1) (2012).  This formula provides a 
maximum 60 percent rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  This formula does 
not provide for a rating in excess of 60 percent rating.  

The rating schedule also provides guidance for separately 
rating neurologic impairment.  See Note (1) of the General 
Rating Formula of Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  Here, the Board notes that other than the 
neurological impairment of the lower extremities addressed 
below, at no time during the periods on appeal has the 
Veteran reported bowel or bladder or other impairment 
associated with his service-connected degenerative disc 
disease.

Ratings for paralysis of the sciatic nerve are set forth at 
38 C.F.R. § 4.124A, Diagnostic Code 8520.  A 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is assigned for moderately severe incomplete 
paralysis.  A 60 percent rating is assigned for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is assigned for complete paralysis of the 
sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and Diagnostic Code 8720 
refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

The Veteran underwent a VA neurological examination in 
November 2011.  Reportedly, he continued to experience pain 
in the lower extremities, worse on the right leg, following 
lumbar spine surgeries in May and October 2010.  Prior 
electromyography (EMG) studies were noted to show bilateral 
radiculopathy, right greater than left, at L4, 5, and S1.  
Diabetes with a very mild sensory neuropathy was also noted.  
Strength appeared normal in both legs, except for a tendency 
to give way on the hamstrings, bilaterally.  Reflexes were 
decreased.  Motor function was normal.  There was no gross 
atrophy or fasciculation.  There was slight decrease to 
pinprick sensation in his distal feet.  The Veteran related 
more loss of sensation over L4-5 distribution, greater on 
the right side.  The Veteran was able to walk on his heels 
and toes.  There was exaggerated lordosis and some 
tenderness over the lumbosacral spine.  Flexion was 
restricted with inability to reach horizontally by about 10 
degrees.  There was also some reduced extension.  Healed 
scars were noted over the lumbosacral region.  The examiner 
described bilateral radiculopathy, characterized by pain and 
sensory deficits, which was moderate in severity.  

On VA spine examination in April 2012 the Veteran complained 
of daily pain in the back and lower extremities.  He rated 
his pain as 7/10, with exacerbations once or twice a week 
that resulted in incapacitation due to intractable pain and 
confinement to chair or bedrest.  The Veteran reported 
inability to sit, stand or walk for more than a few minutes 
at a time.  There was lumbar spine flexion to 40 degrees, 
extension to 20 degrees, right and left lateral flexion to 
20 degrees, and bilateral rotation to 10 degrees.  There was 
objective evidence of pain throughout the range of motion.  
Repetitive-use testing was productive of additional 
limitation of flexion to 30 degrees, and extension to 20 
degrees.  The examiner noted less movement than normal and 
pain on movement with repetitive-use testing, as well as 
disturbance of locomotion, interference with sitting, 
standing and /or weight bearing.  The Veteran did not 
require assistive devices for ambulation.  There was 
tenderness to palpation, guarding, muscle spasms and 
abnormal spinal contour.  The examiner noted intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

At the examination, the Veteran also reported radiation of 
low back pain and numbness to both lower extremities.  The 
sciatic nerve was affected.  The examiner found no evidence 
of muscle atrophy.  Knee and ankle reflexes were 1+.  There 
was decreased sensation to light touch in the lower 
extremities.  Radiculopathy of the right and left lower 
extremity was characterized as moderate.  No other 
neurologic abnormalities, to include bowel or bladder 
impairment, related to the service-connected lumbar spine 
disability, were identified.  

Additionally, the examiner noted 3 small linear vertical 
surgical scars, parallel, at about L-4, 5 level posterior 
torso midline, and a 2 centimeters (cm) either side of 
midline, each measuring 5 cm by 1 cm.  The scars were not 
tender, painful and/or unstable, and the total area of the 
scars was less than 39 square cm.  There was no evidence of 
skin breakdown due to scarring.  

The Veteran underwent a VA spine examination on June 14, 
2013.  He complained of constant pain aggravated by standing 
and walking one to two feet.  The pain was reportedly 
productive of multiple functional limitations, to include an 
inability to squat, kneel, or do any repetitive bending of 
the spine.  Flare-ups of pain resulted in a total loss of 
normal function, and occurred on a daily basis, secondary to 
activities of daily living.  Flare-ups of the condition 
lasted up to three days at a time.  Pain was relieved by 
self imposed bedrest, nonsteroidal anti-inflammatory drugs 
(NSAID) and narcotic medication.  The Veteran regularly wore 
a brace to assist with ambulation.  

Flexion was to 45 degrees with pain, extension was to 15 
degrees with pain, right lateral flexion was to 20 degrees 
with pain, left lateral flexion was to 25 degrees with pain, 
and rotation was to 30 degrees with pain, bilaterally.  
There was no additional limitation of motion with repetitive 
use.  The Veteran's thorocolumbar spine disability was 
productive of less movement than normal, weakness, excess 
fatigability, tenderness over L3-S1, incoordination, pain on 
movement, swelling, instability of station, disturbance of 
locomotion, abnormal gait, interference with sitting and 
standing, and episodes of giving way resulting in unexpected 
falls.  The examiner noted diagnoses of degenerative joint 
and disc disease of the thorocolumbar spine, intervertebral 
disc syndrome that resulted incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 
months, and failed back surgery, status post-pedicle screw 
and rod fixation of L5-S1 with a disk implant.  

On neurological examination, the lower extremities exhibited 
4/5 muscle strength with no muscle atrophy.  There were 
trophic changes in the lower extremities, to include 
microfilament and absent light touch.  Deep tendon reflexes 
were 1+ bilaterally.  Sensation to light touch was absent 
and straight leg raising was negative, bilaterally.  
Symptoms of radiculopathy, including pain and numbness, were 
described as severe.  There was involvement at 
L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  There was 
moderate incomplete paralysis of the popliteal, 
musculocutaneous, anterior tibial, internal popliteal, and 
posterior popliteal nerves, bilaterally.  The Veteran denied 
any bowel or bladder dysfunction.  

Finally, the examiner also noted multiple lumbar painful 
surgical scars at L3-L5.  Specifically, there was a scar 
measuring 0.5 cm in width and 4.0 cm in length.  The scar 
was painful and deep.  There was no evidence of skin 
breakdown due to the scar.  No other disabling effects were 
noted.  

A.  Entitlement to a disability rating in excess of 60 
percent for intervertebral disc syndrome with degenerative 
disc disease of the lumbar spine from April 11, 2012 

The Veteran contends that his intervertebral disc syndrome 
with degenerative disc disease is worse than the current 60 
percent evaluation contemplates. 

The preponderance of the evidence of record for the period 
beginning on April 11, 2012, does not support a rating in 
excess of 60 percent for the Veteran's service-connected 
lumbar spine disability under Diagnostic Codes 5235-5242.  
The Veteran is already in receipt of the maximum (60 
percent) rating provided under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  
This is the maximum evaluation permitted under this 
diagnostic code; thus, no higher evaluation is warranted.

An increased evaluation under other potentially applicable 
diagnostic codes has been considered.  Schafrath, 1 Vet. 
App. at 595.  Under the General Rating Formula, the next 
highest evaluation is a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, General Rating Formula.  As previously noted, 
unfavorable ankylosis is a condition in which or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in additional limitations.  38 CFR § 4.71a, General 
Rating Formula Note (5).

On VA examination in April 2012 there was lumbar spine 
flexion to 40 degrees, extension to 20 degrees, right and 
left lateral flexion to 20 degrees, and bilateral rotation 
to 10 degrees.  While there was objective evidence of pain 
throughout the range of motion, the Veteran retained motion 
of the thorocolumbar spine.  Similarly, on VA examination in 
June 2013, flexion was to 45 degrees with pain, extension 
was to 15 degrees with pain, right lateral flexion was to 20 
degree with pain, left lateral flexion was to 25 degrees 
with pain, and rotation was to 30 degrees with pain, 
bilaterally.  There was no additional limitation of motion 
with repetitive use.  Thus, the evidence does not 
demonstrate that there was any lumbar spine fixation in 
extension or flexion or other fixation of a spinal segment 
at any point during the appeal period.  There is no evidence 
that the Veteran has unfavorable ankylosis of the entire 
spine so as to support the assignment of the next highest 
(100 percent) rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  The Board again 
acknowledges the subjective and objective evidence of 
limited mobility; however, the Veteran has never asserted 
that his spine is completely fixed or that he is unable to 
flex, extend or rotate his spine and the evidence does not 
support a finding of ankylosis. 

Additionally, it is noted that the Veteran's intervertebral 
disc syndrome with degenerative disc disease of the lumbar 
spine involves surgical scars.  Therefore, the Board has 
considered whether the Veteran is entitled to a separate 
rating for scars. 

During the pendency of this appeal for an increased rating, 
the applicable rating criteria for skin disorders, including 
residual scarring, 38 C.F.R. § 4.118, were amended.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current 
schedular criteria.  These regulations were revised 
effective October 23, 2008.  Application of the new criteria 
is limited to claims filed on or after October 23, 2008.  
Here, the Veteran's claims were received prior to October 
23, 2008, and he has not requested any review under the new 
criteria.  Accordingly, the revised schedular rating 
criteria are not applicable in this case and those in effect 
prior to October 23, 2008, must be applied.  

Pursuant to the criteria in effect prior to October 23, 
2008, scars, other than of the head, face, or neck, are to 
be rated under Diagnostic Codes 7801 to 7805. 

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that is deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  
A 20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801. 

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802. 

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2). 

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804. 

On VA examination in April 2012, the examiner noted 3 small 
linear vertical surgical scars, parallel, at about L-4, 5 
level posterior torso midline, and a 2 cm either side of the 
midline, each measuring 5 cm by 1 cm.  The scars were not 
tender, painful and/or unstable, and the total area of the 
scars was less than 39 square cm.  There was no evidence of 
skin breakdown due to scarring.  

On June 14, 2013, the examiner also noted multiple lumbar 
painful surgical scars at L3-L5.  Specifically, there was a 
scar measuring 0.5 cm in width and 4.0 cm in length.  The 
scar was painful and deep.  There was no evidence of skin 
breakdown due to the scar.  No other disabling effects were 
noted.  

Based upon the evidence of record, and as the June 2013 VA 
examiner recently noted that the surgical scar was painful, 
the Board concludes that the residual scarring from the 
Veteran's lumbar spine surgeries warrants a separate 10 
percent evaluation from the date of the examination showing 
that it was painful, that is June 14, 2013.  An evaluation 
in excess of 10 percent, however, is not warranted, as the 
Veteran's surgical scarring does not exceed six square 
inches and has not been determined to cause limited motion 
or function, nor has an unstable scar been noted.

Prior to June 14, 2013, a separate compensable rating is not 
warranted as the Veteran did not contend, nor did the record 
show, that the scar was painful.  The VA examiner at the 
April 2012 VA examination specifically stated that the scar 
was neither tender nor painful.  In addition, none of the 
scars exceeded six square inches caused limited function, or 
were unstable so as to warrant a minimum compensable rating.

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a rating higher than 
60 percent from April 11, 2012, for intervertebral disc 
syndrome with degenerative disc disease of the lumbar spine.  
Therefore, the claim for a higher rating is denied.  A 
separate 10 percent evaluation, and no higher, is warranted 
for a painful scar from June 14, 2013.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Entitlement to disability ratings in excess of 20 
percent for radiculopathy of the right and left lower 
extremities from November 30, 2011 to June 14, 2013

The Veteran contends that the service-connected right and 
left lower extremity radiculopathies warrant separate 
disability ratings in excess of 20 percent from November 30, 
2011 to June 14, 2013.

The preponderance of the evidence of record for the period 
beginning on November 30, 2011 to June 14, 2013, does not 
support separate disability ratings higher than 20 percent 
for the right and left lower extremity radiculopathies.  On 
VA neurological examination in November 2011, the Veteran 
complained of pain that radiated to the lower extremities.  
Strength appeared normal in both legs, except for a tendency 
to give way on the hamstrings, bilaterally.  Reflexes were 
decreased.  Motor function was normal.  There was no gross 
atrophy or fasciculation.  There was slight decrease to 
pinprick sensation in his distal feet.  The Veteran related 
more loss of sensation over L4-5 distribution, greater on 
the right side.  The Veteran was able to walk on his heels 
and toes.  The examiner specifically described the bilateral 
radiculopathy (characterized by pain and sensory deficits) 
as moderate in severity.  

Consistent with the November 2011 examination findings, on 
VA spine examination in April 2012 the Veteran complained of 
radiation of low back pain and numbness to both lower 
extremities.  The sciatic nerve was affected.  The examiner 
found no evidence of muscle atrophy.  Knee and ankle 
reflexes were 1+.  There was decreased sensation to light 
touch in the lower extremities.  The examiner determined the 
radiculopathy of the right and left lower extremities was of 
moderate severity.  

Higher ratings are not warranted as more severe neurologic 
impairment has not been shown by the pertinent findings 
discussed above.  Both examiners determined that the 
radiculopathy of the right and left lower extremity was no 
more than moderate in severity based on the Veteran's 
clinical presentation.  Their objective clinical assessments 
are persuasive and afforded great probative weight.  Again, 
there has been no showing of muscle atrophy, abnormal muscle 
tone or bulk, or any joint dysfunction indicative of 
moderately severe neurologic impairment from November 30, 
2011 to June 14, 2013.  

C.  Entitlement to separate disability ratings in excess of 
40 percent for radiculopathy of the right and left lower 
extremities from June 14, 2013

The Veteran contends that disability ratings in excess of 40 
percent are warranted from June 14, 2013. 

By a rating decision in June 2013, the RO increased the 
Veteran's disability ratings for right and left lower 
extremity radiculopathy to 40 percent, respectively, 
effective June 14, 2013.  The increased ratings were based 
on neurological findings reported on VA examination in June 
2013, which showed a disability picture consistent with 
moderately severe neurologic impairment.  In this regard, 
the VA examiner noted symptoms of radiculopathy, including 
pain and numbness, which were described as severe.  There 
was involvement at L4/L5/S1/S2/S3 nerve roots (sciatic 
nerve).  The examiner found moderate incomplete paralysis of 
the popliteal, musculocutaneous, anterior tibial, internal 
popliteal, and posterior popliteal nerves, bilaterally.  
There were trophic changes in the lower extremities, to 
include micro filament and absent light touch.  Sensation to 
light touch was absent and straight leg raising was 
negative, bilaterally.  However, on examination there was no 
muscle atrophy in either extremity.  The lower extremities 
exhibited 4/5 muscle strength and deep tendon reflexes were 
1+ bilaterally.  

A 60 percent rating under Diagnostic code 8520 requires 
severe radiculopathy that is manifested by muscular atrophy.  
Based on the clinical findings provided at the June 2013 VA 
examination, the criteria are not met in this case.  In the 
absence of severe incomplete paralysis with marked muscular 
atrophy in the right or left lower extremity, the criteria 
for separate 60 percent disability ratings under Diagnostic 
Code 8520 have not been met.  

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of separate disability 
ratings higher than 20 percent for the service-connected 
right and left lower extremity radiculopathies from November 
30, 2011 to June 14, 2013.  The Board further finds that the 
evidence is against the assignment of separate ratings 
higher than 40 percent the service-connected right and left 
lower extremity radiculopathies from June 14, 2013.  
Therefore, the claims for higher ratings are denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has considered the statements of the Veteran 
regarding the severity of the service-connected 
intervertebral disc syndrome with degenerative disc disease 
of the lumbar spine and related scarring, and radiculopathy 
of the right and left lower extremities.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright 
v. Derwinski, 2 Vet. App. 24 (1991) (although interest may 
affect the credibility of testimony, it does not affect 
competency to testify). 

In this case, the Veteran is competent to report symptoms 
because that requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to identify a 
specific level of disability according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's low back with related scarring and lower 
extremity disabilities, has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the examinations.  The medical findings as 
provided in the examination reports directly address the 
criteria under which the service-connected disabilities are 
rated.  However, even considering the Veteran's credible 
statements regarding the impact of service-connected 
disabilities on his ability to function and symptomatology, 
the findings of the examinations do not support the 
assignment of higher ratings or additional separate ratings.  

Therefore, the Board finds the examination reports to be 
more probative than the Veteran's subjective evidence of 
complaints regarding the severity of symptomatology because 
they provide objective medical evidence of the 
manifestations of the service-connected disabilities.  
Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a 
three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled 
to an extraschedular rating: (1) the established schedular 
criteria must be inadequate to describe the severity and 
symptoms of the claimant's disability; (2) the case must 
present other indicia of an exceptional or unusual 
disability picture, such as marked interference with 
employment or frequent periods of hospitalization; and (3) 
the award of an extraschedular disability rating must be in 
the interest of justice.  Thun v. Peake, 22 Vet. App. 111 
(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  

Here, the rating criteria for the Veteran's service-
connected low back disability with related scarring and 
radiculopathy of the bilateral lower extremities reasonably 
describe the Veteran's disability level and symptomatology.  
The criteria also provide for higher ratings for additional 
or more severe symptoms, which have not been shown.  The 
service-connected degenerative disc disease is manifested by 
pain, limited motion and mobility, but without unfavorable 
ankylosis of the entire spine.  His surgical scar associated 
with the degenerative disc disease is deep and painful, but 
does not exceed six square inches, is not unstable and does 
not cause limited function.  The radiculopathy of the 
bilateral lower extremities that is associated with the 
degenerative disc disease is manifested by some trophic 
changes, pain and numbness, that more nearly approximates 
moderately severe incomplete paralysis.  The respective 
rating criteria considered in this case reasonably describe 
the Veteran's disability level and these symptoms. 

Further, the Veteran's current disability ratings 
contemplate industrial impairment and while he has been 
hospitalized for back surgery in May 2010; frequent periods 
of hospitalization have not been demonstrated during the 
appeal period.  The rating criteria are therefore adequate 
to evaluate the Veteran's low back with related scarring and 
lower extremity disabilities, and referral for consideration 
of extraschedular ratings is not warranted.


ORDER

A disability rating in excess of 60 percent for 
intervertebral disc syndrome with degenerative disc disease 
of the lumbar spine from April 11, 2012, is denied.

From June 14, 2013, a separate 10 percent evaluation, but no 
higher, for a painful scar is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A disability rating in excess of 20 percent for 
radiculopathy of the right lower extremity from November 30, 
2011 to June 14, 2013, is denied.

A disability rating in excess of 20 percent for 
radiculopathy of the left lower extremity from November 30, 
2011 to June 14, 2013, is denied.

A disability rating in excess of 40 percent for 
radiculopathy of the right lower extremity from June 14, 
2013, is denied.

A disability rating in excess of 40 percent for 
radiculopathy of the left lower extremity from June 14, 
2013, is denied.


REMAND

The Veteran seeks entitlement to an effective date for the 
grant of a TDIU earlier than April 11, 2012.  Additional 
development is required.

A TDIU rating may be assigned when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  If 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Prior to April 11, 2012, service connection was in effect 
for (1) intervertebral disc syndrome with degenerative disc 
disease, lumbar spine, rated as 20 percent disabling; (2) 
radiculopathy of the right lower extremity, rated as 20 
percent disabling; and (3) radiculopathy of the left lower 
extremity, rated as 20 percent disabling.  Under the 
Combined Rating Table (38 C.F.R. § 4.25), the Veteran had a 
combined evaluation of 50 percent prior to April 11, 2012, 
and thus did not meet the schedular threshold for TDIU under 
38 C.F.R. § 4.16(a).      

A TDIU may be awarded on an extraschedular basis if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), but is still unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  However, in Bowling v. Principi, 15 Vet. App. 1, 
10 (2001), the Court, citing its decision in Floyd v. Brown, 
9 Vet. App. 88, 94-97 (1995), held that the Board cannot 
award a TDIU under 38 C.F.R. § 4.16(b) in the first instance 
because that regulation requires that the RO first submit 
the claim to the Director of the Compensation and Pension 
Service for extraschedular consideration.

In this case, there is some evidence of unemployability due 
to the Veteran's service-connected disabilities prior to 
April 11, 2012.  In this regard, a March 2007 VA examination 
report noted that the Veteran was unemployed and had retired 
in 2002 for medical reasons, specifically due to his back 
condition.  An October 2007 SSA disability determination 
shows that the Veteran was granted disability benefits with 
a primary diagnosis of affective/ mood disorders, and a 
secondary diagnosis of discogenic and degenerative back 
disorder.  VA medical records include a November 2011 
addendum report that indicates that since his recent 
surgeries in 2010 the Veteran was released to sedentary work 
in August 2011 and was maintained on pain medications.  The 
Report noted that the Veteran was recommended to have 
restrictions to only sedentary work, and that he was now on 
chronic narcotic medications and other treatment at the Pain 
Clinic, which "certainly would affect his work abilities."        

The RO has not submitted the Veteran's TDIU claim to the 
Director of Compensation and Pension for extraschedular 
consideration.  On remand, this should be accomplished.  

Also, in light of the evidence of record, the Board finds 
that a retrospective medical opinion addressing the level of 
occupational impairment from the Veteran's service-connected 
intervertebral disc syndrome with degenerative disc disease 
of the lumbar spine and radiculopathy of the bilateral lower 
extremities, for the period from January 2007 to April 2012, 
would be most helpful.  See Chotta v. Peake, 22 Vet. App. 80 
(2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) 
(holding that the duty to assist may include development of 
medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the relevant 
time period).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate 
VA examiner for a retrospective medical 
opinion as to whether, without regard to 
the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities of 
intervertebral disc syndrome with 
degenerative disc disease, lumbar spine 
and radiculopathy of the bilateral lower 
extremities, either alone or in the 
aggregate, rendered him unable to secure 
or follow a substantially gainful 
occupation for the period from January 
2007 to April 2012.  

The Veteran need not be re-examined unless 
an examination is deemed necessary.  If an 
examination is deemed necessary, all 
indicated testing should be accomplished.

All findings, along with a fully 
articulated medical rationale for all 
opinions expressed should be set forth in 
the examination report.  If you are unable 
to offer an opinion, it is essential that 
you provide a rationale for the conclusion 
that an opinion could not be provided 
without resort to speculation, together 
with a statement as to whether there is 
additional evidence that could enable an 
opinion to be provided or whether the 
inability to provide the opinion is based 
on the limits of medical knowledge.

2.  Then, refer his claim to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Services for 
consideration of assignment of a TDIU 
based on an extraschedular basis for the 
period from January 2007 to April 11, 
2012.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. JOHNSON 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


